Case 16-18807-mdc         Doc 41   Filed 02/26/19 Entered 02/27/19 09:17:13               Desc Main
                                   Document     Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   PHILADELPHIA DIVISION

  In re: LAKIA L. COCHRANE                      )
         Debtorm                                )
                                                )      CHAPTER     13
  WELLS FARGO BANK, NA.                         )
  d/b/a WELLS FARGO AUTO                        )       Case No.: 16-18807   (MDC)
         Moving Part);                          )
                                                )       Hearing Date: 2-26-19 at 10:30 AM
    V.                                          )
                                                )       ll U.S.C. 362
  LAKIA L. COCHRANE                             )
         Respondent! s)                         )
                                                )
  WILLIAM    C.   MILLER                        )
         Trustee                                )
                                                )
                                                )

                       ORDER VACATIN G THE AUTOMATIC STAY
                            AS TO PERSONAL PROPERTY

                Upon the motion of Wells Fargo Bank, NA. d/b/a Wells Fargo Auto, under
         Bankruptcy Code section 362(d) for relief from the automatic stay as to certain personal
         property as hereinafter set forth, and for good cause shown;

                 ORDERED that the automatic stay of the Bankruptcy Code section 362(a) is
         vacated pursuant to the authority granted in Fed.R.Bankr.P., Rule 4001(a)(3) to permit
         the movant to pursue the movant’s rights in the personal property described as a
         2013 Ford Escape bearing vehicle identiﬁcation number IFMCU9J92DUD31773 to
         the extent and in the manner provided by any applicable contract documents and
         non-bankruptcy law.




                                                                         M
          Date:    ol/Zé/f

                                               WW                 25'
                                              UNESED STATES BANKRUPTCY JUDGE
